 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZANE HUBBARD,                                     No. 1:20-cv-00226-NONE-JLT (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS; DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
              v.                                        CORPUS; DIRECTING CLERK OF COURT
14                                                      TO ASSIGN DISTRICT JUDGE FOR
                                                        PURPOSE OF CLOSING CASE AND THEN
15                                                      ENTER JUDGMENT AND CLOSE CASE:
      PEOPLE OF THE STATE OF                            AND DECLINING TO ISSUE CERTIFICATE
16    CALIFORNIA,                                       OF APPEALABILITY
17                       Respondent.                    (Doc. No. 6)
18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. On March 2, 2020, the assigned magistrate judge

21   issued findings and recommendations recommending that the pending petition for federal habeas

22   relief be dismissed as an unauthorized second and successive petition. (Doc. No. 6.) The

23   findings and recommendations were served upon all parties and contained notice that any

24   objections thereto were to be filed within twenty-one days from the date of service. To date, no

25   party has filed objections.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

27   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

28   findings and recommendation are supported by the record and proper analysis.
                                                       1
 1           Having determined that petitioner is not entitled to habeas relief, the court now turns to

 2   whether a certificate of appealability should issue. “[A] state prisoner seeking a writ of habeas

 3   corpus has no absolute entitlement to appeal a district court’s denial of his petition,” and an

 4   appeal is allowed only in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36

 5   (2003); see also 28 U.S.C. § 2253(c)(1)(A) (permitting habeas appeals from state prisoners only

 6   with a certificate of appealability).

 7           Where, as here, “the court denies habeas relief on procedural grounds without reaching the

 8   prisoner’s underlying constitutional claims,” the court should issue a certificate of appealability

 9   “if jurists of reason would find it debatable whether the petition states a valid claim of the denial

10   of a constitutional right, and that jurists of reason would find it debatable whether the district

11   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). But

12   “[w]here a plain procedural bar is present . . . a reasonable jurist [cannot] conclude either that the

13   district court erred in dismissing the petition or that the petitioner should be allowed to proceed

14   further.” Id. Because petitioner’s pending application is clearly barred on jurisdictional grounds,

15   in that it is a second or successive petition filed without the authorization of the Ninth Circuit

16   Court of Appeals, this court will decline to issue a certificate of appealability.

17           Accordingly, the court orders as follows:

18           1.      The findings and recommendations, filed March 2, 2020 (Doc. No. 6), are

19   ADOPTED IN FULL;

20           2.      The petition for writ of habeas corpus is DISMISSED;
21           3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

22   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

23           4.      The court DECLINES to issue a certificate of appealability.

24           This order terminates the action in its entirety.

25   IT IS SO ORDERED.
26
         Dated:     April 1, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                         2
